DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 09/14/2018 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception enumerated grouping of mathematical concepts using a set of system equations to analyze and predict the system response without significantly more. The claim 1 recited a system for predicting listener preference ratings for headphones comprising: a memory storing a linear model predicting a preference rating for headphones; and a processor programmed to
 	receive a headphone response curve defining a frequency response of a headphone,
 	apply the linear model to the headphone response curve to determine a preference rating, and
 	utilize the preference rating to predict overall sound quality of the headphone without listening tests.
With the broadest reasonable interpretation of the claimed invention, the cited features are related a mathematical analysis for predicting listener preference ratings headphones.  The analysis method included a headphone response over a wide frequency range, a linear 
the cited features are not well integrated in order to implement the linear model into a concrete and practical solution to utilize the preference rating or a mathematical analysis applied to the rating.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited feature response curve for a dynamical frequency response of headphone, linear model implemented in a memory, and analyzing the system performance based on the models are conventionally known and well understood for those skilled in the art at the time of the effective filing date of the present application.  Claim 1 is nonstatutory subject matter.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]jords used in a claim operating on data to solve a problem
can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n,1,12
USPG2d 1824,1828 and n.1 (Fed.Gir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1181, 1163,127 USPQ2d 1597,1599 (Fed. Gir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech image Techs,, LLC v. Elecs.for Imaging, Inc., 758 F.3d 1344,1350, 111 USPQ2d 1717,1721 (Fed. Cir.2014) (holding that claims to a “process of organizing information through mathematical correlations”).
It is merely adding a generic, computer, generic computer components, or a
 programmed computer to perform generic computer functions does not automatically 

USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15
USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice,
which were directed to Implementing] the abstract idea of intermediated.
Claim 2 cited the system of claim 1, wherein the system further comprises a headphone coupler configured to measure the headphone response curve.   The cited features are related to well-known device for measurement.  It is nonstatutory subject matter for failing to integrate the claimed invention into a practical and useful solution for a real problem.
 	Claim 3 recited the system of claim 1, wherein the processor is further programmed to calculate a headphone response error curve (HREC) based on a difference in response between the headphone response curve and a target headphone response curve.  This is related to a mathematical analysis to determine the error performance.  It is non-statutory subject matter.
 	Claim 4 cited the system of claim 3 wherein the headphone response curve is computed as an average magnitude response of left and right channels of the headphone.  It is nonstatutory subject matter for the reason as set in the rejection.
Claim 5 cited the system of claim 3 wherein the headphone is an in-ear headphone, and the target headphone response curve is a target response specific to in-ear headphones.  It is related to a characteristic of the headphones.  It is nonstatutory subject matter.
 	Claim 6 recited the system of claim 3, wherein the linear model is developed using independent variables including mean error (ME) of the headphones response curve to the target headphone response curve, standard deviation (SD) of error of the HREC, and absolute value of a slope (AS) of a logarithmic regression line that best fits y and x values defined in the 
Claim 7 cited the system of claim 6, wherein the ME, SD, and AS independent variables are weighted equally in the linear model.  This is related to system variables.  It is nonstatutory subject matter for the reason as in the 101 rejection.
Claim 8. The system of claim 6, wherein the SD, and AS independent variables are weighted equally in the linear model and the ME variable is not used.
Claim 9 recited the system of claim 6, wherein the ME is calculated from 40 Hz to 10 kHz, and the SD and AS are calculated from 20 Hz to 10 kHz.  It is related to frequency response analysis of the device.  It is nonstatutory subject matter.
Claim 10 recited a method for predicting listener preference ratings for headphones, comprising:
calculating a headphone response error curve (HREC) based on a difference in response between a headphone response curve for a headphone to be evaluated and a target headphone response curve; and
applying a linear model to the headphone response curve to determine a preference rating predicting overall sound quality of the headphone, the linear model being developed using independent variables including mean error (ME) of the headphones response curve to the target response curve, standard deviation (SD) of error of the HREC, and absolute value of a slope (AS) of a logarithmic regression line of the HREC.
 	With the broadest reasonable interpretation of the claimed invention, the cited features are related a mathematical analysis for predicting listener preference ratings headphones.  The 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited feature response curve for a dynamical frequency response of headphone, linear model implemented in a memory, and analyzing the system performance based on the models are conventionally known and well understood for those skilled in the art at the time of the effective filing date of the present application.  
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]jords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n,1,12, USPG2d 1824,1828 and n.1 (Fed.Gir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1181, 1163,127 USPQ2d 1597,1599 (Fed. Gir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech image Techs,, LLC v. Elecs.for Imaging, Inc., 758 F.3d 1344,1350, 111 USPQ2d 1717,1721 (Fed. Cir.2014) (holding that claims to a “process of organizing information through mathematical correlations”).
 	It is merely adding a generic, computer, generic computer components, or a

overcome an eligibility rejection. Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224, 110, USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15, USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to Implementing) the abstract idea of intermediated.
	Claim 10 is nonstatutory subject matter.
 	Claim 11 cited the method of claim 10, wherein the ME is computed according to the equation:

    PNG
    media_image1.png
    76
    332
    media_image1.png
    Greyscale

	It is a mathematical computation for design data.  It is nonstatutory subject matter
 	Claim 12 recited the method of claim 10, wherein the SD is computing according to the

    PNG
    media_image2.png
    101
    174
    media_image2.png
    Greyscale


	The claim is directed to an equation of standard deviation.  It is nonstatutory subject matter.
Claim 13 recited the method of claim 10, wherein the AS is computed according to the equation: 

    PNG
    media_image3.png
    101
    309
    media_image3.png
    Greyscale

	This is nonstatutory subject matter for the reason as set.
Claim 14 recited the method of claim 10, further comprising developing the linear model using a Partial Least Squares (PLS) regression.  It is related to an analysis in mathematics.  It is nonstatutory subject matter.
Claim 15 cited the method of claim 10, further comprising computing the headphone response curve as an average magnitude response of left and right channels of the headphone.  It is a mathematical analysis, a nonstatutory subject matter.
Claim 16 cited the method of claim 10, further comprising computing the headphone response curve of left and right channels of the headphone separately.  Tis is directed to a mathematical analysis in computing system response.  It is nonstatutory subject matter.
Claim 17 cited the method of claim 10, further comprising measuring the headphone response curve using a headphone coupler device.  The standard coupler device IEC711 is a well-known device for processing implementation.  It is nonstatutory subject matter 

Claim 18 cited a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a computing device, cause the computing device to:

compute a headphone response curve from magnitude response of the left and right channels;
calculate a headphone response error curve (HREC) based on a difference in response between a headphone response curve for a headphone to be evaluated and a target headphone response curve; and
apply a linear model to the headphone response curve to determine a preference rating predicting overall sound quality of the headphone.

 	With the broadest reasonable interpretation of the claimed invention, the cited features are related a mathematical analysis for predicting listener preference ratings headphones.  The analysis method included a headphone response over a wide frequency range, a linear prediction model to determine a preference rating and predicting rating sound quality of the headphone.  It is a mathematical concept to determine a headphone rating based on the prediction model.  This judicial exception is not integrated into a practical application because 
the cited features are not well integrated in order to implement the linear model into a concrete and practical solution to utilize the preference rating or a mathematical analysis applied to the rating.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited feature response curve for a dynamical frequency response of headphone, linear model implemented in a 
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]jords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n,1,12, USPG2d 1824,1828 and n.1 (Fed.Gir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1181, 1163,127 USPQ2d 1597,1599 (Fed. Gir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech image Techs,, LLC v. Elecs.for Imaging, Inc., 758 F.3d 1344,1350, 111 USPQ2d 1717,1721 (Fed. Cir.2014) (holding that claims to a “process of organizing information through mathematical correlations”).
 	It is merely adding a generic, computer, generic computer components, or a
 programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224, 110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15, USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to Implementing] the abstract idea of intermediated.
Claim 19 cited the medium of claim 18, further comprising instructions that, when executed by one or more processors of a computing device, cause the computing device to develop the linear model using a Partial Least Squares (PLS) regression of independent variables including mean error (ME) of the headphones response curve to the target response 

Claim 20 cited the medium of claim 18, wherein the ME is calculated from 40 Hz to 10 kHz according to the equation.  

    PNG
    media_image4.png
    354
    505
    media_image4.png
    Greyscale

This is related signal frequency, operating in a range for sound.  It is nonstatutory subject matter for conventional analysis and well understood in the field.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al, US patent application publication no. 20170094440.
 	As per claim 1, Brown described a system for predicting listener preference ratings for headphones comprising: a memory storing a linear model predicting a preference rating for headphones; and a processor programmed to
receive a headphone response curve defining a frequency response of a headphone (paras. 0081-0084),
apply the linear model to the headphone response curve to determine a preference rating (paras. 0010, 0014);
 	utilize the preference rating to predict overall sound quality of the headphone without listening tests (paras. 0058, 0076).
 	As per claim 2, Brown cited the system of claim 1, wherein the system further comprises a headphone coupler configured to measure the headphone response curve (paras. 0009, 0011).  
	As per claim 3, Brown recited the system of claim 1, wherein the processor is further programmed to calculate a headphone response error curve (HREC) based on a difference in response between the headphone response curve and a target headphone response curve .  
 	Claim 4 cited the system of claim 3 wherein the headphone response curve is computed as an average magnitude response of left and right channels of the headphone.

 	Claims 6 and 19 recited the system with instructions wherein the linear model is developed using independent variables including mean error (ME) of the headphones response curve to the target headphone response curve, standard deviation (SD) of error of the HREC, and absolute value of a slope (AS) of a logarithmic regression line that best fits y and x values defined in the HREC.  The cited features are related to mathematical algorithms used to process data.  It is nonstatutory subject matter for the reason as set in the rejection (paras. 0002, 0004, 0005, 0009).
 	As per claim 7, Brown disclosed the system of claim 6, wherein the ME, SD, and AS independent variables are weighted equally in the linear model (paras. 0041, 0042, 0044).
As per claim 8, Brown disclosed the system of claim 6, wherein the SD, and AS independent variables are weighted equally in the linear model and the ME variable is not used.
Claim 9 recited the system of claim 6, wherein the ME is calculated from 40 Hz to 10 kHz, and the SD and AS are calculated from 20 Hz to 10 kHz.  
 	Claim 10 recited a method for predicting listener preference ratings for headphones, comprising:
calculating a headphone response error curve (HREC) based on a difference in response between a headphone response curve for a headphone to be evaluated and a target headphone response curve (paras. 0081-0084); and


 	As per claim 11, Brown disclosed the method of claim 10, wherein the ME is 

computed according to the equation:
 

    PNG
    media_image5.png
    68
    313
    media_image5.png
    Greyscale


See paras. 0033, 0034.	
	

 	Claim 12 recited the method of claim 10, wherein the SD is computing according 

to the equation of signal value (paras. 0109, 0110).

As per claims 13 and 20, Brown disclosed various filters in the process of sound 

quality improvement (paras. 0101, 0106, 0107).  Such filters could be able to implement 

the mathematical equation as claimed.

As per claim 14, the method of claim 10, further comprising developing the linear 

model using a Partial Least Squares (PLS) regression (paras. 0093, 0094).

 	As per claim 15, Brown disclosed the method of claim 10, further comprising 

computing the headphone response curve as an average magnitude response of left 

and right channels of the headphone.

As per claim 16, Brown disclosed the method of claim 10, further comprising c

computing the headphone response curve of left and right channels of the headphone 

separately.

 	As per claim 17, Brown disclosed the method of claim 10, further comprising measuring 

the headphone response curve using a headphone coupler device (paras. 0009, 0010).

As per claim 18, Brown disclosed a non-transitory computer-readable medium 

Comprising:

 	instructions that, when executed by one or more processors of a computing 

device cause the computing device to:

 	measure a left and right channel response of a headphone using a headphone 

coupler device (paras. 0005, 0009, 0010);

compute a headphone response curve from magnitude response of the left and 

right channels (paras. 0040, 0041, 0042);

 	calculate a headphone response error curve (HREC) based on a difference in 

response between a headphone response curve for a headphone to be evaluated and a 

target headphone response curve (paras. 0050, 0051); and
 
apply a linear model to the headphone response curve to determine a preference 

rating predicting overall sound quality of the headphone (paras. 0045, 0050, 0058, 

0059, 0076).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAI Q PHAN/Primary Examiner, Art Unit 2147